UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7131



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SOLOMAN HAM, a/k/a Charles R. Brewer, a/k/a
Soloman Hamm,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-90-53, CA-96-160-2)


Submitted:   November 29, 2001            Decided:   December 6, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Soloman Ham, Appellant Pro Se. Marcus John Davis, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Soloman Ham seeks to appeal the district court’s order denying

his motion for reconsideration of the denial of his 28 U.S.C.A. §

2255 (West Supp. 2001) motion.   We have reviewed the record and the

district court’s opinion and find no reversible error.    According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.   See United States v. Ham,

Nos. CR-90-53; CA-96-160-2 (E.D. Va. May 4, 2001).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                  2